





NOTE PURCHASE AGREEMENT




THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of June 4, 2015, is
entered into by and between VAPOR HUB INTERNATIONAL INC., a Nevada corporation
(“Company”), and TYPENEX CO- INVESTMENT, LLC, a Utah limited liability company,
its successors and and/or assigns (“Investor”).




A.

Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

B.

Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, a Promissory Note, in the form
attached hereto as Exhibit A, in the original principal amount of $245,000.00
(the “Note”).

C.

This Agreement, the Note, and all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement, as the same may be amended from time to time, are collectively
referred to herein as the “Transaction Documents”.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.

Purchase and Sale of Note.

1.1.

Purchase of Note. Company shall issue and sell to Investor and Investor agrees
to purchase from Company the Note. In consideration thereof, Investor shall pay
the Purchase Price (as defined below) to Company.

1.2.

Form of Payment. On the Closing Date, Investor shall pay the Purchase Price to
Company via wire transfer of immediately available funds against delivery of the
Note.

1.3.

Closing Date. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section 5 and Section 6 below, the date and time of the issuance
and sale of the Note pursuant to this Agreement (the “Closing Date”) shall be
5:00 p.m., Eastern Time on or about June 4, 2015, or such other mutually agreed
upon time. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date by means of the exchange by express
courier and email of .pdf documents, but shall be deemed to have occurred at the
offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

1.4.

Collateral for the Note. The Note shall not be secured.

1.5.

Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $40,000.00 (the “OID”). In addition, Company agrees to pay
$5,000.00 to Investor to cover Investor’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of the Note. The
“Purchase Price”, therefore, shall be $200,000.00, computed as follows:
$245,000.00 original principal balance, less the OID, less the Transaction
Expense Amount.

2.

Investor’s Representations and Warranties. Investor represents and warrants to
Company that: (i) this Agreement has been duly and validly authorized; (ii) this
Agreement constitutes a valid and





1













binding agreement of Investor enforceable in accordance with its terms; and
(iii) Investor is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D of the 1933 Act.

3.

Representations and Warranties of Company. Company represents and warrants to
Investor that: (1) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (2) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(3) Company has registered its shares of common stock, $0.001 par value per
share (the “Common Stock”), under Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and is obligated to file reports pursuant
to Section 13 or Section 15(d) of the 1934 Act; (4) each of the Transaction
Documents and the transactions contemplated hereby and thereby, have been duly
and validly authorized by Company; (5) this Agreement, the Note, and the other
Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (6) the
execution and delivery of the Transaction Documents by Company and the
consummation by Company of the other transactions contemplated by the
Transaction Documents do not and will not conflict with or result in a breach by
Company of any of the terms or provisions of, or constitute a default under (a)
Company’s formation documents or bylaws, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Company is a party or by which it or any of its properties or assets are
bound, including any listing agreement for the Common Stock, or (c) to the
Company’s knowledge, after due inquiry, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over Company or any of Company’s
properties or assets; (7) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Note to Investor; (8)
since March 14, 2014, none of Company’s filings with the SEC contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; (9) since March 14, 2014, and other than with respect to
that certain Current Report on Form 8-K filed on April 3, 2014 reporting events
which occurred on March 24, 2014, Company has filed all reports, schedules,
forms, statements and other documents required to be filed by Company with the
SEC under the 1934 Act on a timely basis or has received a valid extension of
such time of filing and has filed any such report, schedule, form, statement or
other document prior to the expiration of any such extension; (10) since March
14, 2014, Company has not consummated any financing transaction that has not
been timely disclosed in a periodic filing with the SEC under the 1934 Act; (11)
Company is not, nor has it ever been, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the 1933 Act or is in compliance
with Rule 144(i)(2) under the 1933 Act; (12) with respect to any commissions,
placement agent or finder’s fees or similar payments that will or would become
due and owing by Company to any person or entity as a result of this Agreement
or the transactions contemplated hereby (“Broker Fees”), any such Broker Fees
will be made in full compliance with all applicable laws and regulations and
only to a person or entity that is a registered investment adviser or registered
broker-dealer; (13) except for such fees arising as a result of any agreement or
arrangement entered into by Investor without the knowledge of Company (an
“Investor’s Fee”), Investor shall have no obligation with respect to any Broker
Fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all claims, losses, damages, costs (including the costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed or existing Broker Fees (other





2













than an Investor’s Fee, if any); (14) neither Investor nor any of its officers,
directors, members, managers, employees, agents or representatives has made any
representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; and (15) Company has performed due
diligence and background research on Investor and its affiliates including,
without limitation, John M. Fife, and, to its satisfaction, has made inquiries
with respect to all matters Company may consider relevant to the undertakings
and relationships contemplated by the Transaction Documents including, among
other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xv) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

4.

Company Covenants. Until all of Company’s obligations under the Note are paid
and performed in full, or within the timeframes otherwise specifically set forth
below, Company shall comply with the following covenants: (i) Company shall file
all reports required to be filed with the SEC pursuant to Sections 13 or 15(d)
of the 1934 Act, and shall take all reasonable action under its control to
ensure that adequate current public information with respect to Company, as
required in accordance with Rule 144 of the 1933 Act, is publicly available, and
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination; (ii) the Common Stock shall be listed or quoted for
trading on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB, or (e) OTC Pink
Current Information; (iii) trading in the Common Stock shall not be suspended,
halted, frozen, chilled, reach zero bid or otherwise cease trading on Company’s
principal trading market; and (iv) Company shall use the net proceeds received
hereunder for working capital and general corporate purposes only and shall not
pay such proceeds to any other party pursuant to any financing transaction
effected prior to the date hereof.

5.

Conditions to Company’s Obligation to Sell. The obligation of Company hereunder
to issue and sell the Note to Investor at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:

5.1.

Investor shall have executed this Agreement and delivered the same to Company.

5.2.

Investor shall have delivered the Purchase Price to Company in accordance with
Section 1.2 above.

6.

Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for Investor’s sole benefit and may be waived by Investor
at any time in its sole discretion:

6.1.

Company shall have executed this Agreement and delivered the same to Investor.

6.2.

Company shall have delivered to Investor the duly executed Note in accordance
with Section 1.2 above.





3













6.3.

Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit B evidencing
Company’s approval of the Transaction Documents.

6.4.

Company shall have delivered to Investor fully executed copies of all other
Transaction Documents required to be executed by Company herein or therein.

7.

Investor’s Consent Right to New Issuances. As additional consideration for
Investor’s agreement to purchase the Note as set forth herein and as a material
inducement to Investor to enter into this Agreement and the other Transaction
Documents, Company hereby covenants and agrees that Company may not make any
Variable Security Issuance (as defined below) or series of related Variable
Security Issuances in an amount less than the greater of (i) $250,000.00 and
(ii) the then-current Outstanding Balance (as defined in the Note) of the Note
without first obtaining Investor’s written consent. For purposes hereof, the
term “Variable Security Issuance” means any transaction pursuant to Section
3(a)(9) or Section 3(a)(10) of the 1933 Act, equity line of credit or financing
arrangement or other transaction that involves issuing Company securities that
are convertible into Common Stock (including without limitation selling
convertible debt, warrants or convertible preferred stock) with a conversion
price that varies with the market price of the Common Stock.

8.

Miscellaneous. The provisions set forth in this Section 8 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein.

8.1.

Original Signature Pages. Each party agrees to deliver its original signature
pages to the Transaction Documents to the other party within five (5) business
days of the date hereof. Notwithstanding the foregoing, the Transaction
Documents shall be fully effective upon exchange of electronic signature pages
by the parties and payment of the Purchase Price by Investor. For the avoidance
of doubt, the failure by either party to deliver its original signature pages to
the other party shall not affect in any way the validity or effectiveness of any
of the Transaction Documents, provided that such failure to deliver original
signatures shall be a breach of the party’s obligations hereunder.

8.2.

Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit C) arising under this Agreement or any other Transaction Document or
other agreement between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit C attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. By executing this
Agreement, Company represents, warrants and covenants that Company has reviewed
the Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.

8.3.

Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County or Utah County, Utah. Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents, each party hereto hereby (i) consents to and expressly submits to the
exclusive personal jurisdiction of any state or federal court sitting in Salt
Lake County, Utah, (ii) expressly submits to the exclusive venue of any such
court for the purposes hereof, and (iii) waives any claim of improper venue





4













and any claim or objection that such courts are an inconvenient forum or any
other claim or objection to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper.

8.4.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any determination or arithmetic calculation under the
Transaction Documents (each, a “Calculation”), Company or Investor (as the case
may be) shall submit any disputed Calculation via email or facsimile with
confirmation of receipt (i) within two (2) business days after receipt of the
applicable notice giving rise to such dispute to Company or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any time after
Investor or Company (as the case may be) learned of the circumstances giving
rise to such dispute. If Investor and Company are unable to agree upon such
determination or calculation within two (2) business days of such disputed
Calculation being submitted to Company or Investor (as the case may be), then
Investor shall select and submit to Company via email or facsimile the names of
three (3) reputable investment banks or accounting firms of regional or national
standing (such firms, the “Possible Calculation Dispute Arbiters”), from which
Company shall then select one such firm (the “Calculation Dispute Arbiter”) as
the Calculation Dispute Arbiter within two (2) business days of the date
Investor submits the names of the Possible Calculation Dispute Arbiters to
Company. Should Company fail to select the Calculation Dispute Arbiter and
provide Investor with notice of such selection within such two (2) business day
period, Investor may select the Calculation Dispute Arbiter from the Possible
Calculation Dispute Arbiters. Investor shall submit the disputed Calculation to
the Calculation Dispute Arbiter via email or facsimile within two (2) business
days of the date such Calculation Dispute Arbiter has been chosen pursuant to
this Section 8.4. Company shall cause the Calculation Dispute Arbiter to perform
the determinations or calculations (as the case may be) and notify Company and
Investor of the results no later than ten (10) business days from the time the
Calculation Dispute Arbiter receives such disputed Calculations. The Calculation
Dispute Arbiter’s determination of the disputed Calculation shall be binding
upon all parties absent demonstrable error. The Calculation Dispute Arbiter’s
fee for performing such Calculation shall be paid by the incorrect party, or if
both parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by the Calculation Dispute Arbiter.

8.5.

Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.6.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

8.7.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

8.8.

Entire Agreement. This Agreement, together with the other Transaction Documents,
contains the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters.

8.9.

No Reliance. Company acknowledges and agrees that neither Investor nor any of
its officers, directors, members, managers, representatives or agents has made
any representations or warranties to Company or any of its officers, directors,
representatives, agents or employees except as





5













expressly set forth in the Transaction Documents and, in making its decision to
enter into the transactions contemplated by the Transaction Documents, Company
is not relying on any representation, warranty, covenant or promise of Investor
or its officers, directors, members, managers, agents or representatives other
than as set forth in the Transaction Documents.

8.10.

Amendments. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by the parties hereto.

8.11.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of: (i) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (ii) the earlier of the
date delivered or the third business day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (iii) the earlier of the date
delivered or the third business day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

If to Company:




Vapor Hub International Inc.

Attn: Gary Perlingos

67 W. Easy Street, Unit 115

Simi Valley, California 93065




With a copy to (which copy shall not constitute notice):




Stubbs Alderton & Markiles, LLP

Attn: Jonathan Friedman

15260 Ventura Blvd., 20th Floor

Sherman Oaks, CA 91403




If to Investor:




Typenex Co-Investment, LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043




8.12.

Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto.
Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Investor.





6













8.13.

Survival. The representations and warranties of each party and the agreements
and covenants set forth in this Agreement shall survive the Closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Investor or Company, as applicable. Company agrees to indemnify and hold
harmless Investor and all its officers, directors, employees, attorneys, and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by Company of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.

8.14.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.15.

Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages. The
parties agree that such liquidated damages are a reasonable estimate of
Investor’s actual damages and not a penalty, and shall not be deemed in any way
to limit any other right or remedy Investor may have hereunder, at law or in
equity. The parties acknowledge and agree that under the circumstances existing
at the time this Agreement is entered into, such liquidated damages are fair and
reasonable and are not penalties. All fees, charges, and default interest
provided for in the Transaction Documents are agreed to by the parties to be
based upon the obligations and the risks assumed by the parties as of the
Closing Date and are consistent with investments of this type. The liquidated
damages provisions of the Transaction Documents shall not limit or preclude a
party from pursuing any other remedy available at law or in equity; provided,
however, that the liquidated damages provided for in the Transaction Documents
are intended to be in lieu of actual damages.

8.16.

Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees, deposition costs, and expenses paid by such prevailing party in
connection with arbitration or litigation without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading. If (i) the
Note is placed in the hands of an attorney for collection or enforcement prior
to commencing arbitration or legal proceedings, or is collected or enforced
through any arbitration or legal proceeding, or Investor otherwise takes action
to collect amounts due under the Note or to enforce the provisions of the Note;
or (ii) there occurs any bankruptcy, reorganization, receivership of Company or
other proceedings affecting Company’s creditors’ rights and involving a claim
under the Note; then Company shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
reasonable attorneys’ fees, expenses, deposition costs, and disbursements.





7













8.17.

Waiver. No waiver of any provision of this Agreement shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

8.18.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

8.19.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement and the other Transaction Documents.

[Remainder of page intentionally left blank; signature page follows]





8













IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$245,000.00




Purchase Price:

$200,000.00







INVESTOR:




TYPENEX CO-INVESTMENT, LLC




By: Red Cliffs Investments, Inc., its Manager







By:

/s/ John M. Fife

John M. Fife, President







COMPANY:




VAPOR HUB INTERNATIONAL INC.







By:

/s/ Lori Winther



Printed Name:

Lori Winther

Title:

CFO










ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Secretary’s Certificate

Exhibit C

Arbitration Provisions














[Signature Page to Note Purchase Agreement]
















ARBITRATION PROVISIONS




1.

Dispute Resolution. For purposes of this Exhibit C, the term “Claims” means any
disputes, claims, demands, causes of action, liabilities, damages, losses, or
controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The term “Claims” specifically excludes a dispute over
Calculations. The parties hereby agree that the arbitration provisions set forth
in this Exhibit C (“Arbitration Provisions”) are binding on the parties hereto
and are severable from all other provisions in the Transaction Documents. As a
result, any attempt to rescind the Agreement or declare the Agreement or any
other Transaction Document invalid or unenforceable for any reason is subject to
these Arbitration Provisions. These Arbitration Provisions shall also survive
any termination or expiration of the Agreement. Any capitalized term not defined
in these Arbitration Provisions shall have the meaning set forth in the
Agreement.

2.

Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted exclusively in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator (the
“Arbitration Award”) shall be final and binding upon the parties (subject to the
appeal right set forth in Paragraph 4 below); shall be the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include default interest (as provided for in the Note) (“Default
Interest”) both before and after the award. Judgment upon the award of the
arbitrator will be entered and enforced by a state court sitting in Salt Lake
County, Utah. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Pursuant to Section 105 of the Arbitration Act, in the event of conflict between
the terms of these Arbitration Provisions and the provisions of the Arbitration
Act, the terms of these Arbitration Provisions shall control.

3.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following procedures:

3.1

Pursuant to Section 110 of the Arbitration Act, the parties agree that a party
may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.11 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.11 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.11 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

3.2

Within ten (10) calendar days after the Service Date, Investor shall select and
submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then





Arbitration Provisions, Page 1













Company may at any time prior to Investor designating the Proposed Arbitrators,
select the names of three (3) arbitrators that are designated as “neutrals” or
qualified arbitrators by Utah ADR Service by written notice to Investor.
Investor may then, within ten (10) calendar days after Company has submitted
notice of its selected arbitrators to Investor, select, by written notice to
Company, one (1) of the selected arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Investor fails to select in
writing and within such 10-day period one of the three (3) arbitrators selected
by Company, then Company may select the arbitrator from its three (3) previously
selected arbitrators by providing written notice of such selection to Investor.
Subject to Paragraph 3.12 below, the cost of the arbitrator must be paid equally
by both parties; provided, however, that if one party refuses or fails to pay
its portion of the arbitrator fee, then the other party can advance such unpaid
amount (subject to the accrual of Default Interest thereupon), with such amount
added to or subtracted from, as applicable, the award granted by the arbitrator.
If Utah ADR Services ceases to exist or to provide a list of neutrals, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association. The date that the selected arbitrator agrees in writing
to serve as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.

3.3

An answer and any counterclaims to the Arbitration Notice, which must be pleaded
consistent with the Utah Rules of Civil Procedure, shall be required to be
delivered to the other party within twenty (20) calendar days after the Service
Date. Upon request, the arbitrator is hereby instructed to render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

3.4

The party that delivers the Arbitration Notice to the other party shall have the
option to also commence concurrent legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an Arbitration Award
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

3.5

Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

b)

Discovery will only be allowed if the likely benefits of the proposed discovery
outweigh the burden or expense, and the discovery sought is likely to reveal
information that will satisfy a specific element of a claim or defense already
pleaded in the Arbitration. The party seeking discovery shall always have the
burden of showing that all of the standards and limitations set forth in these
Arbitration Provisions are satisfied. The scope of discovery in the Arbitration
proceedings shall also be limited as follows:

(i)

To facts directly connected with the transactions contemplated by the Agreement.

(ii)

To facts and information that cannot be obtained from another source that is
more convenient, less burdensome or less expensive.

c)

No party shall be allowed (i) more than fifteen (15) interrogatories (including
discrete subparts), (ii) more than fifteen (15) requests for admission
(including discrete subparts), (iii) more than ten (10) document requests
(including discrete subparts), or (iv) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

3.6

Any party submitting any written discovery requests, including interrogatories,
requests for production, subpoenas to a party or a third party, or requests for
admissions, must prepay the estimated attorneys’ fees and costs, as determined
by the arbitrator, before the responding party has any obligation to produce or
respond.





Arbitration Provisions, Page 2













(a)

All discovery requests must be submitted in writing to the arbitrator and the
other party before issuing or serving such discovery requests. The party issuing
the written discovery requests must include with such discovery requests a
detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a challenge to discovery
requests fails to do so within such 10-day period, the arbitrator will make a
finding that (A) there are no attorneys’ fees or costs associated with
responding to such discovery requests, and (B) the responding party must respond
to such discovery requests (as may be limited by the arbitrator) within a
certain period of time as determined by the arbitrator.

 (b)

In order to allow a written discovery request, the arbitrator must find that the
discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(c)

Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7

Each party may submit expert reports (and rebuttals thereto), provided that such
reports must be submitted by the deadlines established by the arbitrator. Expert
reports must contain the following: (a) a complete statement of all opinions the
expert will offer at trial and the basis and reasons for them; (b) the expert’s
name and qualifications, including a list of all publications within the
preceding 10 years, and a list of any other cases in which the expert has
testified at trial or in a deposition or prepared a report within the preceding
10 years; and (c) the compensation to be paid for the expert’s report and
testimony. The parties are entitled to depose any other party’s expert witness
one time for no more than 4 hours. An expert may not testify in a party’s
case-in-chief concerning any matter not fairly disclosed in the expert report.

3.8

All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

3.9

The parties hereby authorize and direct the arbitrator to take such actions and
make such rulings as may be necessary to carry out the parties’ intent for the
arbitration proceedings to be efficient and expeditious. Pursuant to Section 120
of the Arbitration Act, the parties hereby agree that an Arbitration Award must
be made within 150 calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to





Arbitration Provisions, Page 3













render a decision prior to the end of such 150-day period. The Utah Rules of
Evidence will apply to any final hearing before the arbitrator.

3.10

The arbitrator shall have the right to award or include in the Arbitration Award
any relief which the arbitrator deems proper under the circumstances, including,
without limitation, specific performance and injunctive relief, provided that
the arbitrator may not award exemplary or punitive damages.

3.11

If any part of these Arbitration Provisions is found to violate applicable law
or to be illegal, then such provision shall be modified to the minimum extent
necessary to make such provision enforceable under applicable law.

3.12

The arbitrator is hereby directed to require the losing party to (i) pay the
full amount of any unpaid costs and fees of the arbitrator, and (ii) reimburse
the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

4.

Appeals.

4.1

Following the entry of the Arbitration Award, either party (the “Appellant”)
shall have a period of thirty (30) calendar days in which to notify the other
party (the “Appellee”), in writing, that the Appellant elects to appeal (the
“Appeal”) the Arbitration Award (such notice, an “Appeal Notice”). The date the
Appellant delivers an Appeal Notice to the Appellee is referred to herein as the
“Appeal Date”. The Appeal Notice must be delivered to the Appellee in accordance
with the provisions of Paragraph 3.1 above with respect to delivery of an
Arbitration Notice and must describe the nature of the appeal and the remedies
sought. In addition, together with delivery of the Appeal Notice to the
Appellee, the Appellant must also pay for (and provide proof of such payment to
the Appellee together with delivery of the Appeal Notice) a bond in the amount
of 110% of the sum the Appellant owes to the Appellee as a result of the
Arbitration Award that the Appellant is appealing. In the event a party does not
deliver an Appeal Notice to the other party within the deadline prescribed in
this Paragraph 4.1, such party shall lose its right to appeal the Arbitration
Award, and the Arbitration Award shall be final.

4.2

In the event an Appellant delivers an Appeal Notice to the Appellee in
compliance with the provisions of Paragraph 4.1 above, the following provisions
shall apply with respect to the Appeal:

(a)

The Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”). Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services. Within ten (10) calendar days after the Appellee has
submitted to the Appellant the names of the Proposed Appeal Arbitrators, the
Appellant must select, by written notice to the Appellee, three (3) of the
Proposed Appeal Arbitrators to act as the members of the Appeal Panel. If the
Appellant fails to select three (3) of the Proposed Appeal Arbitrators in
writing within such 10-day period, then the Appellee may select such three (3)
arbitrators from the Proposed Appeal Arbitrators by providing written notice of
such selection to the Appellant. If the Appellee fails to submit the names of
the Proposed Appeal Arbitrators to the Appellant within the time period required
above, then the Appellant may at any time prior to the Appellee so designating
the Proposed Appeal Arbitrators, select the names of the five (5) Proposed
Appeal Arbitrators. The Appellee may then, within ten (10) calendar days after
the Appellant has submitted notice of its Proposed Appeal Arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of the Proposed
Appeal Arbitrators to serve on the Appeal Panel. If the Appellee fails to select
in writing and within such 10-day period the three (3) members of the Appeal
Panel, then the Appellant may select such three (3) members of the Appeal Panel
by providing written notice of such selection to the Appellee. No later than
five (5) calendar days after the three (3) members of the Appeal Panel are
selected in accordance with this Paragraph 4.2(a), the Appellee shall designate
in writing to the Appellant the name of one of such three (3) arbitrators to
serve as the lead arbitrator. Subject to Paragraph 4.2(d) below, the cost of the
Appeal Panel must be paid entirely by the Appellant. If Utah ADR Services ceases
to exist or to provide a list of neutrals, then the arbitrators for the Appeal
Panel shall be selected under the then prevailing rules of the American
Arbitration Association. The date that all three (3) selected arbitrators agree
in writing to serve as the Appeal Panel hereunder is referred to herein as the
“Appeal Commencement Date”.





Arbitration Provisions, Page 4













 (b)

Within seven (7) calendar days of the Appeal Commencement Date, Appellant shall
deliver to the Appeal Panel and to Appellee a memorandum in support of appeal
describing in detail the Appellant’s basis and arguments for appealing the
Arbitration Award (the “Memorandum in Support”). Within seven (7) calendar days
of Appellant’s delivery of the Memorandum in Support, Appellee shall deliver to
the Appeal Panel and to Appellant a memorandum in opposition to the Memorandum
in Support (the “Memorandum in Opposition”). Within seven (7) calendar days of
Appellee’s delivery of the Memorandum in Opposition, Appellant shall deliver to
the Appeal Panel and to Appellee a reply memorandum to the Memorandum in
Opposition.  

(c)

The parties hereby agree that the Appeal must be heard by the Appeal Panel
within thirty (30) calendar days of the Appeal Commencement Date, and that the
Appeal Panel’s Arbitration Award must be made within thirty (30) calendar days
after the Appeal is heard (and in no event later than sixty (60) calendar days
of the Appeal Commencement Date). The Utah Rules of Evidence will apply to any
final hearing before the Appeal Panel.  

(d)

The Appeal Panel is hereby directed to require the losing party to (i) pay the
full amount of any unpaid costs and fees of the Appeal Panel, and (ii) reimburse
the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.  

 [Remainder of page intentionally left blank]








Arbitration Provisions, Page 5





